DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7, 12, 14, 15, and 17-20 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 9, 2020 is withdrawn in view of reconsideration.


Claim Rejections - 35 USC § 103
The rejection of claims 8-11 and 21 under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2012/0052560 A1, published March 1, 2012; IDS ref) in view of Cho et al. (US 2005/0202489 A1, published September 2005) and Zeng et al. (Lab Chip, 2013, vol. 13, pages 267-273, published on-line on October 22, 2012), made in the Office Action mailed on September 9, 2020 is withdrawn in view of the Amendment received on November 3, 2020.
The rejection of claim 13 and 16 under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2012/0052560 A1, published March 1, 2012; IDS ref) in view of Cho et al. (US 2005/0202489 A1, published September 2005) and Zeng et al. (Lab Chip, 2013, vol. 13, pages 267-273, published on-line on October 22, 2012), as applied to claims 8-11 and 21 above, and further in view of Chen, P.C. (BioChip J., published on-line September 2013, vol. 7, no. 3, pages 227-233), made in the Office Action mailed on September 9, 2020 is withdrawn in view of the Amendment received on November 3, 2020.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2012/0052560 A1, published March 1, 2012; IDS ref) in view of Cho et al. (US 2005/0202489 A1, published September 2005) and Zeng et al. (Lab Chip, 2013, vol. 13, pages 267-273, published on-line on October 22, 2012), as evidenced by Rowlen et al. (US 2012/0070818 A1, published March 22, 2012).
While the present rejection is based on new grounds, based on a new evidentiary reference, for the purpose of compact prosecution, Applicants’ arguments presented in the Amendment received on November 3, 2020 are addressed in the, “Response to Arguments” section to the extent applicable.
The Rejection:
Regarding claim 8, Knight et al. disclose a method of performing a PCR on a fluid sample using a microfluidic device (“systems and methods for rapid serial processing of multiple nucleic acid assays … for the real time processing of nucleic acid during PCR”, section [0010]; “invention can include a microfluidic cartridge”, section [0011]); “PCR amplification and melt analysis area performed on samples in the microfluidic cartridge”, section [0012]), comprising:
a substrate (“microfluidic device 322 comprises a PCR chip 328 … made typically of glass, and interface module 330 made from a polymer.  Suitable polymers include PMMA, COC, COP, or polycarbonate.  Suitable material other than glass may also be used”, section [0136]);
a first microfluidic channel comprising an inlet and an outlet (microfluidic chip 328 includes several microfluidic channels 364 extending across a substrate 344 … Each channel includes one or more inlet ports 347 … and one or more outlet ports 349 …”, section [0138]);
a heating element (see Fig. 1B; “DNA sample flowing through the PCR zone 138, the temperature of the sample must be cycled ... system includes a temperature control system ... a heater/cooler ...", section [114]);
a droplet generator connected to the first microfluidic channel for generating droplets and pumping generated droplets at a flow rate into the first microfluidic channel, wherein the heating element is a single heating element connected to a temperature control unit configured to cycle a temperature of the complete first microfluidic channel through at least two temperature values (“system further includes a carrier fluid reservoir … the test solution comprises all the necessary real-time PCR reagents … the carrier fluid is an immiscible fluid (such as an oil, a fluorinated liquid … hydrophobic solvent) … purpose of the carrier fluid is to deter transfer of material from one test bolus to another … provide a distinguishable transition between boluses…”, section [0111]; “the test solution and carrier fluid are introduced into a microchannel … flow rate of the carrier fluid and test solution boluses through microchannels … is controlled by pump module … in order to regulate the flow rate of the test solution boluses and 
generating droplets of the fluid sample and pumping the droplets into the first microfluidic channel using the droplet generator (see above); and
cycling the temperature of the complete first microfluidic channel through the at least two temperature values using the single heating element (“main controller 130 can control the temperature of the samples flowing through the PCR zone …”, section [0114]; “PCR zone … quickly bring the channel temperature from 95oC down to 55oC …”, section [0118]).
Regarding claim 10, the artisans employ a preconfigured number of cycling reactions for a given PCR program (see interpretation regarding this claim above).
Regarding claim 11, Knight et al. explicitly disclose that the flow rate of the carrier fluid and test collusion through the microchannel is controlled by pump under control of a main controller which regulates the flow rate of the test solution boluses (or droplet) and the carrier fluid in microchannel, wherein the flow rate is regulated so as to process the desired number of PCR cycles as the boluses passes through PCR zone of the microchannels:


Knight et al. disclose detecting the amplification droplets (“[t]o monitor the PCR process and the melting process that occur in PCR zone … system 100 may include an imaging system …”, section [0116]).
With regard to claim 21, the one-through substrate trench surrounding the microfluidic channel is disclosed (see Figure 10).
Knight et al. do not explicitly disclose all possible materials from which the disclosed device substrate can be made of, such as a semiconductor material.
Knight et al., while explicitly disclosing that flow rates are regulated via a main controller (i.e., a CPU), the artisans do not explicitly disclose that the computing unit is connected to a detector and a droplet generator to determine a percentage of droplets containing PCR products and for reconfiguring droplet generator to adjust the carrier fluid flow rate and analyte flow rate so as to change the number of copies of analytes therein to a pre-determined level.
Knight et al., while explicitly disclosing that the microfluidic channel is heated and cooled repeatedly via temperature cycling during PCR, the artisans do not explicitly disclose the cycling begins when the droplets fill the microchannel in its entirety (claim 9).

Zeng et al. disclose a microfluidic device with an integrated micropump which generates, “droplets with precisely defined size, frequency and timing” (Abstract).
Zeng et al. also employs the integrated micropump to controllably generate droplets of different sizes by manipulating the oils flow rate and pump frequency (Figure 2), wherein the artisans also correlate the copy number of nucleic acids in each droplets:
“Figure 5A shows a representative fluorescence image for the end-point PCR detection of a -DNA sample using a mixture of four differently sized droplets.  In this case, droplets of 73-265 m in diameter were formed by using a pumping sequence of consecutive 7 cycles: one 165 ms, one 140 ms, two 120 ms, and three 100 ms cycles.  More droplets of smaller sizes were formed to increase the statistical power of the single molecule detection in the low copy number regime… The dot plot … shows the distribution of positive/negative droplets versus the droplet size, providing an overview of the observations … The fluorescence intensity histograms of droplets … were gated to determine the percentage of positive events, which allows us to calculate the average DNA concentration per droplet and the bulk concentration (copies ) for each droplet size based on the Poisson distribution.  As summarized in Table 1, the observed positive droplet percentages agrees with the expected values and the average concentrations determined from different droplet sizes agree with each other quantitatively) (page 271, 1st column, bottom paragraph to page 272, 1st column, 1st paragraph)

Zeng et al., based on their disclosure, also explicitly suggest that their “active pumping method allows for programming pumping sequences to achieve on-demand formation of complex droplet patterns …” (page 272, 2nd column).
Rowlen et al. evidence the state of art in employing feedback mechanism in a device to regulate flow rates which affect the outcome of an assay, such as with flow cytometers:
“method to enable accurate, rapid enumeration of particles in a flowing st[r]eam in a routine laboratory setting … the present invention incorporates flow rate measurement in real time for the purpose of improving accuracy of particle quantification … incorporates flow rate measurement in real time and feedback controlled flow rate adjustment for the purpose of improving accuracy of particle quantification … the present invention incorporates real-time data analysis that enables quantitative evaluation of the number of events on each detection channel independently as well as the number of events observed simultaneously on both channels, providing an instantaneous result to the user that specifies the number of particles per unit volume (section [0011])


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight et al. with the teachings of Cho et al. and Zeng et al. and evidenced by Rowlen et al., thereby arriving at the invention as claimed for the following reasons.
As to the use of a device substrate made of semiconductor substrate, such would have been an obvious choice as the use of semiconductor substrate materials 
With regard to stopping the droplet flow generator when the entire microchannel is filled, such would have been obvious given that one ordinary skill in the art would have been motivated to amplify all of the droplets present in the microchannel prior to moving them to the detection step or in the subsequent melting temperature reaction.  If the droplet flow generator did not stop when the microchannel is filled, the droplets filled in the beginning of the flow process would be displaced into the detection or melting zone prior to the amplification cycles being completed.
With regard to detecting the PCR products at the outlet of the first microchannel, Cho et al. teach that, "when initially created droplets among the reactant aqueous solution droplets 232 reach a terminal end of the reaction channel 130, a CCD image of ... can be obtained." (section [0090]).
	In combining the teachings of the artisans, said one of ordinary skill in the art would have had a reasonable expectation of success since Cho et al., like Knight et al., also contemplate the use of a single heating element:
“Meanwhile, the first embodiment of the present invention has been illustrated that the nucleic acid amplification apparatus includes the two heaters 121 and 122 for heating the substrate 110 to two different temperatures to perform continuous-flow PCR.  However, the nucleic acid amplification apparatus according to the first embodiment of the present invention may include only one heater.  In this case, a PCR technique in which the entire surface of the substrate 110 is heated or cooled to the same temperature may be performed." (section [0082])

With regard to providing a CPU which is connected to a detector and a droplet generator, wherein the percentage of positive droplets (i.e., amplification is present) detected from the detector is communicated to the CPU wherein the CPU is capable of reconfiguring the droplet generator to achieve a predetermined percentage of positive droplets, such a task has been manually performed by an ordinarily skilled artisan in the field of droplet digital PCR (ddPCR). 
In a droplet digital PCR analysis, quantification is achieved by generating a plurality of droplets, which are amplified wherein each droplet, on average contains 0 to 1 copy of nucleic acid templates therein, achieving a Poisson Distribution.  When this Poisson Distribution is not achieved, an accurate quantitation cannot take place and the assay parameter must be reconfigured.
The ability to automate this process by coupling the detection/determination of the positive droplets to a CPU so as to reconfigure the droplet generator has been demonstrated by Zeng et al. as shown above who teach an integrated pumping mechanism in a microfluidic device that has the ability to generate the desired number of copies of templates in the droplets based on varying flow rates (see above).
In addition, Rowlen et al. demonstrate controlling flow rate of two different fluids which flow into a single fluid channel of a flow cytometer in quantifying viral 
“sample in a liquid medium and a sheath fluid are introduced from two separate flow paths into a single flow cell so as to produce a hydrodynamic focusing of the sample fluid.  The flow rate of each fluid may be measured, and also may be controlled via a feedback loop between each fluid flow sensor and a flow control device in each flow path.  The flowing sample is then analyzed via an excitation and detection system in a manner so as to enable enumeration of particles such as viruses in the flowing stream (section [0025])

Therefore, it is determined that the automation of the routine tasks which were otherwise performed manually by a user would have well within the technical feat of the ordinarily skilled artisan as demonstrated by Zeng et al.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
It is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.	
Response to Arguments:
	Applicants argue that both Knight and Cho (of record) do not teach or suggest the claimed method which includes providing a fluid sample in the microfluidic device comprising a computing unit connected to the detector and to the droplet generator on input data from the detector and for reconfiguring the droplet generator to change the number of copies of analytes in the droplets to a pre-determined level based on the percentage of droplets by adjusting a carrier flow rate and an analyte flow rate or the diluent flow rate (page 6, Response)
	This argument has been carefully considered but they are not deemed persuasive for the following reasons.
	It is unquestionable that the presently claimed processes are those which are routinely performed in a typical droplet-digital PCR amplification.  As applicants are well-aware, a droplet-digital PCR amplification process involves packaging of copies of template nucleic acid into emulsion droplets, wherein amplification is performed therein.  The quantification process of digital PCR requires that the number of nucleic 
If such a distribution is not made (either too many positive droplets or too little droplets), then the flow rates of the carrier fluid or the sample fluid is altered so as to control the size of the emulsion droplets which further manipulates the number of template nucleic acids present in droplets, as well as diluting the sample containing the nucleic acids.
This process it not new.
For example, Beer et al. (Analytical Chemistry, 2007, vol. 79, pages 8471-8475, provided herewith), disclose the for a successful digital amplification in emulsion quantification, a Poisson distribution is necessary (see page 8472, 2nd column), and that in order to achieve such a distribution, droplets carrying the templates are manipulated by parameters involving flow rates of the reagents (page 8472, 1st column), as well as dilution of the sample comprising the target nucleic acid to be quantified (8475, 1st column).
The relevant question/inquiry therefore, is whether or not one of ordinary skill in the art would have had: 1) the motivation to automate this process; and 2) had the knowledge and skill level to implement such an automation.
The Motivation:
	
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).
	In performing digital PCR, determining and optimizing parameters such as flow rates and sample dilutions that result in the necessary Poisson Distribution would have been essential, requiring “fining tuning” of such parameters after performing each amplification reaction.  
	Therefore, one ordinary skill in the art would have been motivated to automate the manual process which had been known to be performed when performing digital PCR.
Reasonable expectation of success:
	Having had the motivation to automate, one of ordinary skill in the art would have had the ability to be able to implement the automation.
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

i.e., automation).
	Since the average amount of template contained in a droplet has been known and taught to be “manipulable” by controlling the flow rates of carrier fluid and/or sample solution, one of ordinary skill in the art would have been motivated to perform a digital PCR assay, determine whether Poisson Distribution was achieved, and adjust the flow rates accordingly based on an automated feedback mechanism as employed by Rowlen et al.
	Therefore, Applicants’ arguments are not found persuasive.

Claim 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2012/0052560 A1, published March 1, 2012; IDS ref) in view of Cho et al. (US 2005/0202489 A1, published September 2005) and Zeng et al. (Lab Chip, 2013, vol. 13, pages 267-273, published on-line on October 22, 2012) as evidenced by Rowlen et al. (US 2012/0070818 A1, published March 22, 2012), as applied to claims  above, and further in view of Chen, P.C. (BioChip J., published on-line September 2013, vol. 7, no. 3, pages 227-233).
The teachings of Knight et al., Cho et al., Zeng et al., and Rowlen et al. have already been discussed above.
While Knight et al. do teach a method of amplifying nucleic acids within the sample via generation of emulsion droplets, flowing them into a microchannel, the artisans to do not explicitly disclose all potential modifications of improvement which can be made to their disclosed method.
Consequently, Knight et al. do not teach preheating the droplets prior to the PCR amplification reaction (claim 13), or that the preheating is performed via a second microchannel intervening between the droplet generator and the first microfluidic channel where PCR is performed (claim 16).
Chen discloses a continuous flow through amplification device comprising and explicitly separates a section allotted for “preheating” prior to its entry into the amplification conditions (i.e., denaturing, extension, and renaturation, see Figure 1).
Chen states that the chip amplification was compared to a bench top thermocycler which involved a “preheating” section temperature heated to 94oC:
“The cycling conditions in the thermal cycler were 2min at 94oC for preheating, 7 min at 72oC for final extension, and 20 cycles consisting of denaturation for 30 s at 95oC, renaturation for 30 s at 63oC, and extension for 40 s at 72oC”, page 232, 1st column)

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight et al., Cho et al., Zeng et al., and Rowlen et al., with the teachings of Chen thereby arriving at the invention as claimed for the following reasons.
	The use of a second microchannel intervening the droplet generator and the first microchannel would have been an obvious implementation based on the teaching provided by Chen who explicitly teaches a preheating channel reserved for preheating at 94oC, which would denature double-stranded nucleic acids, allowing for the PCR to be at a high temperature prior to its entry into the thermocycling conditions, a technique commonly known as “hot-start PCR” procedure, well-known in the art as producing lesser spurious, non-specific amplification products..
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
It is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 13, 2021
/YJK/